DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Specification
The disclosure is objected to because of the following informalities: 
in [0040], lines 5-6, “122, 132, 142” should be amended to read -123, 133, 143-.  
in [0040], lines 8-9, “122, 132, 142” should be amended to read -123, 133, 143-.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, "liner" should be amended to read -linear-.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 1, "structure" should be amended to read -structure is-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (US 2019/0371856 and Cha hereinafter) in view of Sakariya et al (US 2018/0211582 and Sakariya hereinafter).
As to claims 1-5, 7, 8, 11-13, 15, and 16: Cha discloses [claim 1] a light-emitting device (Fig. 3A), comprising: a plurality of light-emitting units (C1-C3; [0043]) comprising a plurality of master light-emitting units (C1-C3), wherein the plurality of master light-emitting units comprises a first light-emitting unit (C1), a second light-emitting unit (C2), and a third light-emitting unit (C3); a first wavelength conversion structure (151a; [0049]) located on the first light-emitting unit; a second wavelength conversion structure (152a; [0049]) located on the second light-emitting unit; a third wavelength conversion structure (153a; [0049]) located on the third light-emitting unit; a supporting structure (101P; [0061]) comprising a top surface (uppermost surface of 101P), and arranged in a configuration of separating the first wavelength conversion structure, the second wavelength conversion structure, and the third wavelength conversion structure from each other (101P portions with width W2 separate the wavelength conversion structures from each other; [0061]); and a light-absorbing layer (151b/152b/153b is a filter and both absorbs light of one or more wavelengths of light and transmits light of at least one wavelength; [0049] and [0051]) located on (on is interpreted to mean “in close proximity with”; 151b/152b/153b is close to the top surface) the top surface, wherein the first wavelength conversion structure, the second wavelength conversion structure, and the third wavelength conversion structure have different emission spectrums (151a/152a/153a emit light having different colors; [0050]); [claim 2] wherein the plurality of master light-emitting units (C1-C3) is arranged in a liner configuration (Fig. 1; [0046]); [claim 11] further comprising an aisle (W2 portion of 101P; [0061]) arranged between the first light-emitting unit and the second light-emitting unit; [claim 12] wherein the supporting structure located in the aisle (W2 portion of 101P; [0061]); [claim 13] further comprising a light-transmitting layer (151b/152b/153b is a filter and both absorbs light of one or more wavelengths of light and transmits light of at least one wavelength; [0049] and [0051]) covering the first wavelength conversion structure (151a), the second wavelength conversion structure (152a), and the third wavelength conversion structure (153a); [claim 15] wherein the first wavelength conversion structure (151a/152a/153a) comprises a quantum-dot luminescent material ([0050]); [claim 16] wherein one of the plurality of light- emitting units is configured to emit a blue light or a violet light ([0052]).
Cha fails to expressly disclose [claim 1] where the plurality of light-emitting units comprise a first redundant light-emitting unit; where the supporting structure has an opening corresponding to the first redundant light-emitting unit; [claim 3] further comprising a fourth wavelength conversion structure located on the first redundant light-emitting unit, the first wavelength conversion structure and the fourth wavelength conversion structure have a same emission spectrum; [claim 4] further comprising a second redundant light-emitting unit, and a fifth wavelength conversion structure located on the second redundant light-emitting unit, the second wavelength conversion structure and the fifth wavelength conversion structure have a same emission spectrum; [claim 5] wherein the plurality of light- emitting units comprises at least four light-emitting units; [claim 7] wherein each of the plurality of light-emitting units includes two electrodes located on a bottom side of the light-emitting unit; [claim 8] further comprising a second redundant light-emitting unit, the first light-emitting unit is located between the first redundant light-emitting unit and the second redundant light-emitting unit.
Sakariya discloses a display panel [claim 1] where the plurality of light-emitting units (602; [0072]) comprise a first redundant light-emitting unit (any one of 602B, such as the first one on left of first row of 602B; [0072]); where the supporting structure has an opening corresponding to the first redundant light-emitting unit (the purpose of Sakariya’s redundant LEDs is to replace inoperable “main” LEDs, thus indicating that the redundant LEDs would be the same build as the main LEDs; Cha’s main LEDs are formed in openings of supporting structure 101P, as would the included redundant LEDs from Sakariya when placed into Cha; [0074]); [claim 3] further comprising a fourth wavelength conversion structure located on the first redundant light-emitting unit, the first wavelength conversion structure and the fourth wavelength conversion structure have a same emission spectrum (the purpose of Sakariya’s redundant LEDs is to replace inoperable “main” LEDs, thus indicating that the redundant LEDs would be the same build as the main LEDs; the first redundant LED used to replace the first main LED would have the same construction to achieve the same result as the main LED; thus, the first redundant LED would have a wavelength conversion structure that is the same as the first main LED wavelength conversion structure; [0074]); [claim 4] further comprising a second redundant light-emitting unit (second from the left of 602B; [0072]), and a fifth wavelength conversion structure located on the second redundant light-emitting unit, the second wavelength conversion structure and the fifth wavelength conversion structure have a same emission spectrum (the purpose of Sakariya’s redundant LEDs is to replace inoperable “main” LEDs, thus indicating that the redundant LEDs would be the same build as the main LEDs; the second redundant LED used to replace the second main LED would have the same construction to achieve the same result as the main LED; thus, the second redundant LED would have a wavelength conversion structure that is the same as the second main LED wavelength conversion structure; [0074]); [claim 5] wherein the plurality of light- emitting units comprises at least four light-emitting units (as shown in Fig. 6 of Sakariya, there is one redundant LED per main LED; Cha shows at least three main LEDs, thus there will be three redundant LEDs for a total of six; [0070]-[0074]); [claim 7] wherein each of the plurality of light-emitting units includes two electrodes located on a bottom side of the light-emitting unit (Cha discloses in Fig. 3A that there are two electrodes 135 and 136 (see [0064]-[0066]) on a bottom side of each of the main LEDs C1-C3; as the purpose of Sakariya’s redundant LEDs is to replace inoperable “main” LEDs, thus indicating that the redundant LEDs would be the same build as the main LEDs; the redundant LEDs used to replace the main LEDs would have the same construction to achieve the same result as the main LEDs; thus, the redundant LEDs would have two electrodes on the bottom of the unit the same as the main LEDs; [0074]); [claim 8] further comprising a second redundant light-emitting unit (second from the left of 602B; [0072]), the first light-emitting unit is located between the first redundant light-emitting unit and the second redundant light-emitting unit (the first light emitting unit can be placed such that it is in a row above the redundant LEDs but between the redundant LEDs by having the first redundant LED in the lower row be to the left of the main LED and the second redundant LED in the lower row be to the right of the main LED).
Given the teachings of Sakariya, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Cha by employing the well known or conventional features of display fabrication, such as displayed by Sakariya, by employing a redundant LED for each main LED in order to provide a backup LED to compensate for when a main LED is disabled([0074]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Sakariya as applied to claim 1 above, and further in view of Bingle et al (US 2017/0167180 and Bingle hereinafter).
Although the structure disclosed by Cha in view of Sakariya shows substantial features of the claimed invention (discussed in paragraph 10 above), it fails to expressly disclose:
	wherein the plurality of master light-emitting units is not arranged in a line.
	Cha combined with Sakariya discloses that the main LEDs C1-C3 are arranged linearly, as shown in Fig. 1.
	Bingle discloses in [0042] that LED arrays can be linear or non-linear.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing an array of LEDs to be linear or non-linear; if this leads to the anticipated success, in the instant case a display device that displays an image/data/information, it is likely the product not of innovation but of ordinary skill.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Sakariya as applied to claim 1 above, and further in view of Sakuta et al (US 2014/0362885 and Sakuta hereinafter).
Although the structure disclosed by Cha in view of Sakariya shows substantial features of the claimed invention (discussed in paragraph 10 above), it fails to expressly disclose:
wherein the light-absorbing layer comprises a resin and a light-absorbing substance.  
	Cha discloses in [0061] that the light absorbing layer is a filter 151b/152b/153b.
Sakuta discloses in Abstract, [0108], and [0124] that a filter that absorbs light and transmits light can be made of a resin with light-absorbing substances.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the filter to be made of one of the materials of [0125] of Sakuta; if this leads to the anticipated success, in the instant case a layer that only transmits in a desired wavelength range, it is likely the product not of innovation but of ordinary skill.

	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Sakariya as applied to claim 1 above, and further in view of Narukawa et al (JP 2005-129905 and Narukawa hereinafter, a machine translation is used as an English language equivalent).
Cha combined with Sakariya discloses wherein the first light-emitting unit (C1) has a first-type semiconductor layer (113; [0046]-[0047]), a second-type semiconductor layer (117; [0046]-[0047]) disposed under the first-type semiconductor layer, and a plurality of active stacks (115 can be made of multiple layers; [0084]) disposed between the first- type semiconductor layer and the second-type semiconductor layer.  
          Cha in view of Sakariya fails to expressly disclose where there is a plurality of second-type semiconductor layers.
          Narukawa discloses on page 3 under Tech-Solution that the second-type semiconductor layer can comprise a single or plurality of layers.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the second type of semiconductor layer to be made of a single layer or a plurality of layers; if this leads to the anticipated success, in the instant case a layer that can provide the means to excite the active layer, it is likely the product not of innovation but of ordinary skill.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813